Citation Nr: 0903473	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to May 19, 2004.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), from May 19, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to June 1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.

The Board notes that the issue of entitlement to TDIU prior 
to May 19, 2004, is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that, effective May 19, 
2004, veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The requirements for TDIU, from May 19, 2004, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran is service-connected for the following:  
residuals, fracture of the right tibia and fibula, status-
post right ankle fusion, evaluated as 40 percent disabling; 
facet degenerative disc disease with scoliosis of the 
lumbosacral spine associated with residuals, fracture of the 
right tibia and fibula, evaluated as 20 percent disabling; 
scars, right ankle and chin, evaluated as 10 percent 
disabling; osteoarthritis of the right hip associated with 
residuals, fracture of the right tibia and fibula, evaluated 
as 10 percent disabling; and osteoarthritis of the left hip 
associated with residuals, fracture of the right tibia and 
fibula, evaluated as 10 percent disabling.  The veteran's 
combined scheduled evaluation is 70 percent, effective from 
May19, 2004.  

The veteran contends that his service-connected disabilities 
prevent him from being able to maintain a substantially 
gainful employment.  He testified during a November 2008 
hearing before the undersigned Veterans Law Judge that his 
service-connected disabilities resulted in extreme pain, 
which required strong pain medication [Oxycodone].  The 
medication made him tired and unable to talk to people or 
customers.  He was unable to climb a ladder, stand up for any 
period of time or even lay down and sleep for more than two 
hours.  His wife testified that he was unable to perform the 
type of work he knew.  His foot would swell if he stood on 
it, and he was unable to sleep because he had pain while 
laying down or while sitting in a chair.  He would then stand 
up and walk, and this would lead to pain.  It was a constant 
cycle.  

The veteran testified that he had stopped working in any 
meaningful sense about seven or eight years earlier.  Prior 
to that, he had owned his own business as a painting 
contractor and paid other people to do the actual panting as 
he could not climb due to his service-connected disabilities.  
He was able to go to job sites and supervise.  Beginning 
around 1998, the pain became so bad that he was unable to 
move around and he started to need the pain medication.  The 
veteran noted that a 2005 federal income tax return was in 
the record.  He explained that he had utilized his company 
name while purchasing some items but had been unable to do 
any physical work or inspection for some time.  After owning 
a business for so long, customers would still call him with 
jobs.  He would set up subcontractors to do the job so he 
could at least make a few dollars off that.  The veteran 
reiterated that he had not been able to actually work for 
many years.  In the meantime, he had tried to earn some 
income as he could because he needed the money and had no 
choice.

A May 2003 letter from the veteran's private treating 
physician relates that he had treated the veteran since 
January 1999 for numerous diagnoses stemming from severe 
inservice trauma.  Since that time, the veteran had been 
compliant in all activities assigned to him but had still 
shown steady deterioration in his overall physical condition.  
The physician detailed the impairment resulting from the 
veteran's lumbar spine, bilateral hips, bilateral knees, 
right leg, and right foot and ankle under guidelines form the 
American Medical Association.  The physician concluded that 
the veteran had a whole-person impairment of 49 percent.  
This did not include ratings for the veteran's problems with 
ambulation, problems with chronic pain, or other general 
spine problems.

The physician noted that he was a Board Certified Disability 
Evaluating Physician and was confident in his assignment of 
values for the veteran.  He may have erred conservatively as 
the veteran's total impairment was near "total disability" 
with severe limitations in his gainful employment.  

The physician also noted that the veteran continued to work 
as the owner and principal of a domestic and commercial 
painting company.  However, the physician foresaw that the 
veteran would be forced to quit this type of work in the near 
future.  As this was the only profession and occupation that 
was known to the veteran, he would be unable to perform 
gainful employment at that time and would be considered 
completely and totally disabled.  

A December 2003 letter from a physician at the Winn Army 
Community Hospital (Winn) relates that the veteran underwent 
fusion of the right ankle in 1979 resulting in a shortened 
right leg.  As a result, the veteran suffered from chronic 
hip, knee and back pain requiring high doses of narcotics for 
pain control.  

The veteran's 2005 federal income tax return reflects that he 
was a paint contractor with an adjusted gross income of under 
$7,500.

A February 2006 letter from another physician at Winn 
provides that the veteran's service-connected disabilities 
caused him to walk with a significant limp that required a 
cane.  About one year ago, the pain became so intolerable 
that he required daily Oxycodone. Despite this medication, he 
continued to have breakthrough pain at night but did not want 
to become addicted to additional pain medication.  The 
combination of pain from the veteran's service-connected 
disabilities contributed to physical and emotional stress.  
The physician recommended that the veteran be awarded full 
disability, as his medical condition was highly unlikely to 
change.  

A February 2006 letter from the director of services at a 
resort and homeowner's association management company 
provides that the veteran had done drywall repairs and 
painting over the past 18 years.  Over the past three to five 
years, the veteran had been unable to do the work himself.  
He had informed the director that due to medical reasons he 
would no longer be able to provide them with his services.  

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008). 

In considering whether TDIU shall be awarded, marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination. 38 C.F.R. § 4.16(b).  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims indicated that the Board cannot 
deny the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work.  

Based on a thorough review, the Board finds that the 
foregoing evidence shows that, effective May 19, 2004, the 
veteran has been unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities 
in accordance with the laws and regulations governing 
consideration for TDIU.  As was noted earlier, as of May 19, 
2004, the veteran meets the basic eligibility for TDIU by 
being awarded a combined 70 percent disability rating.  The 
evidence of record corroborates his testimony that while he 
may have attempted to earn money as he could, his service-
connected disabilities rendered him unable to secure or 
follow a substantially gainful occupation.  For instance, his 
2005 federal income tax return in conjunction with the 
veteran's credible testimony reflects that his attempts to 
earn money do not constitute a substantially gainful 
occupation.  The Board finds that the medical statements are 
particularly probative evidence in support of his claim, as 
they are objective medical opinions based on knowledge of the 
veteran's actual physical limitations, education and work 
experience.  And there is otherwise no evidence in the record 
showing that the veteran has been able to secure or follow a 
substantially gainful occupation despite his service-
connected disabilities.  See Beaty, supra.  Accordingly, he 
is entitled to an award of TDIU.

The Board observes that in the March 2006 Supplemental 
Statement of the case, it appears that the RO found that 
since the veteran's earned income exceeded the poverty 
threshold, he was deemed to be substantially gainfully 
employed.  However, the Board notes that under the provisions 
38 C.F.R. § 4.16(b), a veteran could exceed the poverty 
threshold and still be entitled to an award of TDIU based on 
the facts found.  As was discussed above, the veteran's 
service-connected disabilities have severely limited his 
ability to work, and the actual net income reflects this 
inability by being less that earned income.  Under the 
circumstances of the this case then, and after affording the 
veteran all reasonable doubt, the Board finds that the 
veteran is unable to obtain substantially gainful employment 
as a result of his service-connected disabilities, at least 
since May 19, 2004.

In light of the foregoing, and in affording the veteran all 
reasonable doubt, the Board finds that TDIU is warranted, 
from May 19, 2004.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), from May 19, 
2004, is granted, subject to the rules and regulations 
governing the award of monetary benefits.


REMAND

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that further 
development may be necessary in regard to whether the veteran 
may be entitled to TDIU on a extra-schedular basis, as 
provided for under 38 C.F.R. § 4.16(b).  That provision 
states that it is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled. Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. 

The Board notes that prior to May 19, 2004, the veteran's 
combined rating was less than 70 percent.  However, the 
veteran's claim for TDIU was received by VA on January 19, 
2004.  In view of the Board's decision above to award the 
veteran TDIU from May 19, 2004, the Board finds that 
consideration should be given to whether this case may be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular rating prior to May 19, 2004, under the 
provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall consider whether this matter 
should be referred to the Director, Compensation 
and Pension Service, for extra-schedular rating 
prior to May 19, 2004, under the provisions of 
38 C.F.R. § 4.16(b).  In so doing, the RO may 
undertake any additional development deemed 
necessary to make this determination, including 
requesting additional financial, medical, or other 
relevant information from the veteran.  

2.  When the development requested has been 
completed, the claim should again be reviewed by 
the RO on the basis of the additional evidence.  If 
the benefits sought are not granted, the veteran 
and his representative should be furnished a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


